Citation Nr: 1730199	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as anxiety and/or depression.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law




ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from August 9, 1972, to August 29, 1972.
 
The case is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Because the Appellant did not respond to the Board's inquiry to clarify whether he wanted a hearing before the Board, the Board deems any request for a hearing as withdrawn.

In April 2012 and May 2014, the Board remanded the case for further development.

In a November 2014 decision, the Board denied service connection for a psychiatric disability, heart disability, glaucoma, and hypertension.  Thereafter, the Appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In a September 2015 Memorandum Decision, the Court dismissed the appeal of the issues of entitlement to service connection for heart disability, glaucoma, and hypertension, as the Appellant abandoned those issues, and vacated the portion of the Boards November 2014 decision that denied service connection for a psychiatric disability, reasoning that the Board's statement that it obtained the Appellant's SSA records was insufficient to demonstrate that it met its obligation to comply with a 2012 remand request for such records.  The Board remanded in November 2016 to make efforts to obtain the outstanding SSA records and to provide for a VA examination.  

The Board notes that there is a note in the file that in April 2016 the Appellant's representative asked that all correspondence to the Veteran be sent in a larger font as the Appellant is legally blind.  Accordingly, the Board has departed from the standard font it uses in its decisions.  


FINDINGS OF FACT

1.  The Appellant's only verified service is for a period of ACDUTRA of less than 90 days.

2.  An acquired psychiatric disability or any injury or disease that could be related to them are not shown in active service or for many years thereafter, and are not related to such service.




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability are not met.  38 U.S.C.A. §§ 101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  PERTINENT LAWS AND REGULATIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  

In addition, the Board notes that where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 38 C.F.R. §§ 3.307, 3.309(a) (2014).  In this case, however, the appellant had less than 90 days of service; therefore, this presumption is not available to him.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Board notes that a "veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.6(a)-(d).

II.  NOVEMBER 2016 REMAND AND SSA RECORDS 

Appellant seeks entitlement to service connection for an acquired psychiatric disability, claimed as anxiety and/or depression.  The Board will first address the issue of the prior remand and SSA records to determine whether the claim is properly before the Board for decision.  

First, the Board notes that because of the absence of any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records for this claim.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Board finds that Golz is particularly illustrative in this matter because it dealt with a situation where a Veteran had argued that VA had failed to satisfy its duty to assist where it did not obtain SSA record related to the Veteran's low back and leg pain in a VA claim for PTSD.  "It is not the case that the government must obtain records in every case in order to rule out their relevance.  Such a decision would be akin to a determination that all medical records must be obtained."  Id. at 1323.  "When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.  There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant.  Id. 

Here the Board observes that in extensive briefing before the CAVC and the Board, the Appellant's attorney has not claimed that the records may give rise to any pertinent information, or are in fact in any way actually relevant to the Appellant's claim.  Instead, the argument advanced before the Board and CAVC seems to be based on temporal proximity alone, meaning that the records should be obtained because Appellant made a claim for VA benefits in 1981 for an "emotional problem" and had an SSA application pending around the same time.  However, there is no claim made that the two prior applications for benefits were for a related issue.  

As it currently stands, the Board has nothing beyond temporal proximity of the 1980s claims to suggest that the Appellant's SSA claims implicated his "emotional problem," or his mental health in general.  

A review of the record shows that despite there being no showing of relevancy, the VA has taken substantial efforts to obtain the SSA records in question.  Since the most recent remand, the VA made two requests for SSA records from 1980-2000.  In response, SSA twice provided records, however these records did not contain records from the 1980s.  

The VA has now made numerous requests to SSA for the Appellant's records. These efforts include the two post remand efforts that explicitly asked for records from 1980-2000.  Based upon these efforts, the Board finds that further efforts would be futile.  Independently of this finding, the Board finds that based on the current evidence of records, further efforts are unnecessary because no showing has been made that the records in question are relevant to the claim before the Board. 

The Board also finds that the November 2016 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).  While there is a discrepancy between the remand directives requesting all SSA record from 1980-2000, and the actual requests sent to SSA including the modified "medical records," the Board finds that this still constitutes substantial compliance.  First, perfect compliance is not required.  Next, there is no indication that SSA withheld any records as non-responsive.  Finally, the Board is not bound by SSA decisions, therefore the primary concern for the Board are the Appellant's old medical records, not records dealing with SSA adjudicative procedures or determinations.   In consideration of all these factors, the Board finds that the two requests for the Appellant's SSA record constituted substantial compliance with the remand directives.  The Board will address the adequacy of the post-remand examination in the following merits section.


III.  MERITS OF THE CLAIM

As previously stated, the issue before the Board is entitlement to service connection for an acquired psychiatric disability, claimed as anxiety and/or depression.  There is no dispute that the Appellant has received treatment for these conditions during the entire period on appeal.  In fact, the most recent VA examination completed in January 2017 confirms that the Veteran has a diagnosis of depressive disorder with moderate anxious disorder.  However, there is no competent evidence showing that his currently diagnosed disorders are etiologically related to his active service.  

The January 2017 VA examiner indicated that they conducted a review of the Appellant's records, including the two letters of support dated August 2016 which both indicated lay observations regarding the Appellant's behavior and mental state after his period of ACDUTRA.  The examiner provided a thorough overview of the Appellant's history, current symptoms, and complaints.  Based upon a review of records and the examination, the examiner opined that Appellant's condition was less likely than not related to the Appellant's service.  The examiner specifically opined that based upon the Appellant's own reports, the condition was related to his heart attack and progression of the Appellant's chronic health problems which arose years after service.  The examiner cited to the letters of support discussed above and quoted the Appellant's own reports of isolation and problems related to physical limitations and excruciating pain to support the examiner's conclusion.  The Board finds the examiner's opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

To the extent that there is an issue regarding a conflict between the Appellant's own reports relating the onset of his current condition, as well as the two letters of support, the Board finds the Appellant's statements provided in the course of seeking a medical diagnosis and treatment in January 2017 to be most probative and assigns them greater weight.  See Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence to assist in the articulation of its reasons).  

Accordingly, the January 2017 VA medical opinion does not link Appellant's currently diagnosed mental health conditions to his period of ACTUDRA and specifically links it to events that occurred after service.  The Board also finds that the examination complied with the remand directives in that is specifically addressed the letters of support and the examiner also addressed the notation of unsuitability due to inability to acquire learned skills and to meet the minimum training standards found in Appellant's STRs.  The Board further notes that Appellant has not raised any issues regarding the examiner's report of Appellant's statements.  

With respect to the STRs, the Board notes that do not contain any symptoms, treatment, or diagnoses referencing a psychiatric condition.  The record shows that after two weeks of service, the Appellant was referred to the Recruit Evaluation Unit by his Command because he could not keep up academically with the rest of the company.  Consequently, after 21 days of service, an August 1972 Aptitude Board recommended that the Appellant be discharged for unsuitability due to his inability to acquire learned skills and to meet the minimum training standards.  The Aptitude Board indicated that Appellant's mental status examination upon discharge was within normal limits; there were no obvious signs of psychosis, neurosis, or suicidal ideation.  Significantly, the August 1972 Aptitude Board affirmatively indicated on the report that the Appellant had no mental or physical disability which would warrant discharge by reason of physical disability, and that report was signed by the appellant.  The Board affords great probative value to the service treatment and examination reports because they are probative both as to the Veteran's subjective reports and their resulting objective findings and were generated with a view towards ascertaining the Veteran's then-state of physical and mental fitness and are akin to statements of diagnosis or treatment.  See supra Fed.R.Evid. 803(4); Rucker, Vet. App. 67 at 73 (1997).  Thus, the Board finds that the evidence weighs against the existence of any disease or injury in service.

Relevant complaints, treatment, and/or diagnoses of claimed psychiatric conditions are not shown in the record until years after the Appellant's military discharge in August 1972.  This holds true even if assuming for the sake of argument that Appellant's 1980s SSA claim was related to mental health.  

In his notice of disagreement, the Appellant appears to assert that his anxiety and depressive symptoms started in 1972 during his military service discharge, and he is competent to do so.  However, as noted above, there is no objective indication of any of his claimed disabilities in service or for at best a decade after service.  This multi-year gap between treatment is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).  The Board finds the Appellant's contemporaneous service treatment records more probative than any lay assertions of continuity of symptomatology, and weigh against a finding of continuity of the disabilities since service, as none of these disabilities were shown in service or any event in service that could have caused them. 

Moreover, although the appellant asserts that he has had psychiatric symptoms since service, the medical evidence does not show that he has ever been diagnosed with a psychosis, therefore the continuity of symptomatology provisions pursuant to 38 C.F.R. § 3.303(b) are not applicable to the psychiatric claim.

The record also lacks competent evidence of a nexus between the Appellant's claimed disabilities and service irrespective of the negative January 2017 opinion.  The only evidence of record supporting the Appellant's contentions that his claimed disabilities are related to service are lay statements.  The Appellant and his family members are competent to report the history of his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, whether the Appellant's claimed disabilities, here an acquired psychiatric condition, are related to his service cannot be determined by mere observation alone.  The Appellant or those providing the support letters have not shown that they have the expertise in such complex medical matters to provide competent evidence as to the etiology of these claimed disabilities.  See Jandreau v. Nicholson, 492 F.3d at 1376-177.  Notably, the Appellant has not submitted any competent evidence relating his claimed psychiatric condition to his service.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  Thus, the Board finds that the evidence weighs against the existence of a nexus between the current mental health conditions and any claimed injury or disease during service.

For the reasons discussed above, the Board finds that the preponderance of the lay and medical evidence of record shows that the Appellant's mental health conditions did not have their onset during service and are otherwise not related to it.  The Board has accorded significant probative value to the contemporaneous service records which are negative for any relevant injury or disease and contain an affirmative statement signed by the Appellant that he was not suffering from any disability, and the post-service medical evidence including the January 2017 medical opinion with a negative nexus opinion.  The Board assigns these far more probative value than the Appellant's and other lay assertions in his NOD and support letters regarding a link to service.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Service connection for entitlement to service connection for an acquired psychiatric disability, claimed as anxiety and/or depression will therefore be denied.  


ORDER

Service connection for an acquired psychiatric disability is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


